Order modified by increasing the amount of the recovery by $3,500 as damages for fixtures taken and, as so modified, affirmed, with costs, in a memorandum: This high, tight wire fence with signs, wiring and grating was especially designed and constructed for this area with the consequence that these installations are treated as fixtures (see opinion in Marraro v. State of New York, 12 N Y 2d 285, decided herewith). Although they belonged to the owner of the land appropriated, they were separately valued by direction of the Appellate Division (10 A D 2d 865) and, since no objection has been made thereto, we are not called upon to say whether a different rule should be applied in determining the procedure to be adopted or the damages to be fixed where the fixtures and the fee are owned by the same person.
■Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Foster and Scileppi.